Taking a full price and stowing upon deck will subject the owner of the vessel to pay damages, if what is placed on deck be thereby lost or damaged; but if that did not occasion the loss, he will be no more liable for damage to that part of the cargo than to the rest of it.
Vide New York Term Reports, 43. Goods shipped on deck, the shipper paying one-half freight, if ejected in a storm, shall not have contribution from the goods in the hold, and the owner of the vessel is not liable.
N. B. — In the above case the owner of the ship, the defendant, offered the captain as a witness to prove the loss to have been occasioned by distress of weather, and not by any neglect on his part; but the Court would not receive him till released by the defendant. The Court said it is not like the case of a shopkeeper's servant becoming a witness. *Page 305